Citation Nr: 0529816	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection a heart disability.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland. 

The Board notes that in an August 2003 rating decision, the 
RO denied service connection for a respiratory disability, to 
include chronic obstructive pulmonary disease.  The veteran 
disagreed with that decision and the RO issued a statement of 
the case with respect to that issue in January 2004.  In a 
cover letter sent with the statement of the case, the veteran 
was informed of the requirement that he submit a substantive 
appeal to perfect his appeal.  Thereafter, the issue was not 
addressed in any written communication from the veteran or 
his representative.  Therefore, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to that issue.  


FINDINGS OF FACT

1.  By an unappealed rating decision in December 1999, the RO 
denied the veteran's claim for service connection for a heart 
disability.

2.  The evidence received since the December 1999 rating 
decision is either cumulative of the evidence previously of 
record or is not sufficient, by itself or when considered 
with the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim for service connection for a heart disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the case at hand, the veteran was provided the required 
notice by letter mailed in April 2002, prior to the RO's 
initial adjudication of his claim to reopen.  The RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession.  The letter also did 
not clearly advise the veteran of what information and 
evidence would constitute new and material evidence.  
However, the July 2003 statement of the case, informed the 
veteran of the evidence that would be pertinent and that he 
should submit such evidence or provide VA with the 
information and any necessary authorization to enable VA to 
obtain the evidence on his behalf.  Moreover, the provisions 
of the VCAA and 38 C.F.R. §§ 3.156, 3.159 were set forth in 
the statement of the case.  Therefore, the Board believes 
that the veteran was on notice of the information and 
evidence necessary to support his claim and of the fact that 
he should submit any pertinent evidence in his possession.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran's service medical records 
have been obtained.  The veteran's private medical records 
and VA medical records have also been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate his claim to reopen.  The Board is 
also unaware of any outstanding evidence that could be 
obtained to substantiate the claim to reopen.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA.

Accordingly, the Board will address the merits of the claim 
to reopen. 


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Analysis

By rating action in December 1999, the RO denied the 
veteran's claim for service connection for a heart condition.  
A statement of the case was issued later in December 1999.  
However the veteran did not submit a substantive appeal.  
Accordingly, the December 1999 determination is final.  38 
U.S.C.A. § 7105.

In February 2002, the veteran requested that his claim for 
service connection for a heart condition be reopened.   

The veteran's service medical records contain no evidence of 
a heart disorder.  On separation examination in March 1953, 
X-rays of the veteran's chest and clinical evaluation of his 
cardiovascular system were negative.

Post service medical records dated in 1987 reveal that the 
veteran had a myocardial infarction.  The private and VA 
medical records, dated from May 1987 to October 1999 reveal 
continued treatment for a heart condition.  None of these 
records relate the veteran's heart condition to his military 
service.

The December 1999 rating decision denied the veteran's claim 
for service connection for a heart condition because the 
evidence did not indicate that the veteran's heart condition 
was related to service. 

The medical evidence received subsequent to the December 1999 
final rating decision shows continued treatment for a heart 
condition.  However, none of the newly submitted medical 
evidence indicates that there is a relationship between the 
veteran's current heart condition and service.  Consequently, 
the Board finds that the newly submitted medical evidence is 
cumulative and redundant of the evidence previously of record 
and is not sufficient to raise a reasonable possibility of 
substantiating the claim.  The veteran's statements have also 
been added to the record.  As before, he alleges that his 
heart disability is due to his exposure to mustard gas in 
service.  His statements are essentially cumulative in 
nature.  Moreover, his statements are insufficient to 
establish a reasonable possibility of substantiating the 
claim because lay persons are not competent to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a heart disability is denied.



	                        
____________________________________________
	Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


